Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 26-27 in the reply filed on 7/7/2021 is acknowledged.
Drawings
The drawings are objected to because the Figures are cropped and displaced on the page. Please provide a clear and formatted set of Drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the limitation reciting “measured along a plane perpendicular to the surface of the support and including the first axis” renders the scope of the claim unclear because it is not clear what is being measured. Claims 31 and 32 recite similar directed towards “measured along a plane […]”, and are additionally rejected as being indefinite. Further regarding the relationships of the axes and planes as claimed in claims 30-32, it is unclear how the recited axes and planes are disposed relative to one another. Please amend to clarify the structures in straightforward language. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bando (US 4375738).
Regarding claim 26, Bando teaches an apparatus for finishing a cut edge of a glass laminate, the apparatus comprising (Col. 1, lines 12-18 and 21-23 and 27-30):
a support comprising a surface and an edge (wherein a table 130 is provided to support glass plates, see at least Col. 2, lines 15-17,Col. 6, lines 46-48; Col. 4, lines 18-30);
rail disposed adjacent to the support and extending substantially parallel to the edge of the support (see rails143, 152; wherein biaxial movement is provided via the rails, see at least Col. 7, lines 1-8 and 16-22; Col. 4, lines 60-68);
a carrier coupled to the rail (see head stand 155 provided on rails 143, 152, see Figures 8 and 10, see also Col. 4, line 60-Col. 5, line 9 and
a finishing tool coupled to the carrier and comprising an abrasive surface positioned adjacent to the edge of the support (wherein the apparatus provides multiple grinding tools coupled to each respective headstand, see grinding wheels 186 in Figures 11 and 12, working heads 162, 163 of Figures 8 and 9);
wherein the carrier is translatable along the rail to translate the abrasive surface of the finishing tool relative to the edge of the support (wherein headstands are provided with slide bearings to translate along the rails, see Col. 7, lines 4-8 and 16-26, see also Col. 3, lines 64-68; see also Col. 1, line 65-Col. 2, line 2 disclosing that grinding wheels may move in the direction of two axes, i.e. the X axis and Y axis; wherein the stands may be advanced and retracted, see at least Col. 4, line 64-Col. 5, line 10; see also Col. 8, lines 8-14).
	Regarding claim 27, all of the limitations recited in claim 26 are rejected by the teachings of Bando. Bando further teaches wherein the finishing tool comprises a first axis perpendicular to the abrasive surface, a second axis perpendicular to the first axis, and a third axis perpendicular to each of the first axis and the second axis (wherein there are three axes of the abrasive device, see Figures 2 and 3).
Regarding claim 28, all of the limitations recited in claim 27 are rejected by the teachings of Bando. Bando further teaches wherein the first axis of the finishing tool is a rotational axis of the abrasive surface of the finishing tool (wherein the grinding wheel rotates about an axis, please refer to Figure 11).
Regarding claim 29, all of the limitations recited in claim 28 are rejected by the teachings of Bando. Bando further teaches wherein the abrasive surface of the finishing tool is non-planar (wherein the abrading surfaces of the working heads are provided in geometrical non planar forms, see Figures 6, 11, 12, or in textured material forms, see Col. 5, lines 30-32; under broadest reasonable interpretation, the abrasive surfaces are non-planar).
Regarding claim 30, all of the limitations recited in claim 27 are rejected by the teachings of Bando. Bando further teaches wherein the carrier is adjustable to rotate the finishing tool about the second axis to adjust an angle between the abrasive surface of the finishing tool and the surface of the support, measured along a plane perpendicular to the surface of the support and including the first axis (please refer to Figures 6, 11; see also Col. 6, lines 10-14 disclosing that the motor can pivot around the horizontal axis so that the angle between grinding face 76a and the face P of glass plate G to be ground can be adjusted to optionally change the beveling angle; please refer to Figure 7 regarding the one type of angular adjustment of the working tool relative to the support glass plate, i.e. parallel to the surface of table 30; wherein the there is also pivotal adjustment taking place along a plane perpendicular to the first axis, see Figure 6; see also Col. 8, lines 20-24 disclosing orbiting of wheels, wherein Col. 2, lines 25-35 disclose orbiting the wheels provided on an incline, i.e. also pivoted; see also Col. 2, lines 5-14, Col. 1, lines 65-68).
Regarding claim 31, all of the limitations recited in claim 27 are rejected by the teachings of Bando. Bando further teaches wherein the carrier is adjustable to rotate the finishing tool about the third axis to adjust an angle between the abrasive surface of the finishing tool and the edge of the support, measured along a plane parallel to the surface of the support (please refer to Figure 7 regarding the one type of angular adjustment of the working tool relative to the support glass plate, i.e. parallel to the surface of table 130; wherein the there is also pivotal adjustment taking place along a plane perpendicular to the first axis, see Figure 6; see also Col. 8, lines 20-24 disclosing orbiting of wheels, wherein Col. 2, lines 25-35 disclose orbiting the wheels provided on an incline, i.e. also pivoted; see also Col. 2, lines 5-14, Col. 1, lines 65-68).
Regarding claim 32, all of the limitations recited in claim 27 are rejected by the teachings of Bando. Bando further teaches wherein the carrier is rotatable about a longitudinal axis of the rail to adjust an angle between the abrasive surface of the finishing tool and the surface of the support, measured along a plane perpendicular to the surface of the support and including the first axis (please see the pivotal movements of the tools of the apparatus in Figures 6 and 11; wherein knobs 177, 182, and 184 adjust the positioning of the holder 172, see Column 7, lines 48-62, i.e. wherein the apparatus may adjust the angle between the abrasive surface and the surface of the support, see also Col. 6, lines 10-14).
Regarding claim 33, all of the limitations recited in claim 26 are rejected by the teachings of Bando. Bando further teaches the carrier comprises a body (holder 172 of Figure 11), a first arm coupled to the body (plate members), and a second arm (motors 185 of tool heads) coupled to the first arm; and the finishing tool is coupled to the second arm of the carrier (wherein the wheels of the tools, are directly connected to motors, see Figures 6, 7, 11, and 12).
Regarding claim 34, all of the limitations recited in claim 33 are rejected by the teachings of Bando. Bando further teaches wherein the second arm of the carrier is rotatable about an axis of the second arm to adjust an angle between the abrasive surface of the finishing tool and the surface of the support (please see Figures 6 and 11 regarding the motor being displaced rotatably around one axis, see also Figure 7 regarding movement around a glass plate, see also Col. 8, lines 20-24 disclosing orbiting of wheels, wherein Col. 2, lines 25-35 disclose orbiting the wheels provided on an incline, i.e. also pivoted; see also Col. 2, lines 5-14, Col. 1, lines 65-68).
Regarding claim 35, all of the limitations recited in claim 33 are rejected by the teachings of Bando. Bando further teaches wherein the first arm of the carrier swings in an arc about the body to adjust an angle between the abrasive surface of the finishing tool and the edge of the support (wherein the plate members are adapted to assist in adjustment of the working head, and the apparatus provides pivotal adjustment, see at least Figures 6 and 7; see also Column 1, lines 15-18 disclosing curves such as circular, elliptical, rectangular, or other form of control).
Regarding claim 36, all of the limitations recited in claim 26 are rejected by the teachings of Bando. Bando further teaches comprising a vacuum system to draw a vacuum at the surface of the support to secure the glass laminate to the surface of the support (see also Column 6, lines 49-54 disclosing vacuum system for table 130). 
Regarding claim 37, all of the limitations recited in claim 26 are rejected by the teachings of Bando. Bando further teaches wherein the finishing tool comprises a rotary tool comprising a rotational axis, and the abrasive surface is tapered in a direction outward from the rotational axis toward a periphery of the abrasive surface (please see Figures 11 and 12 of the tapered wheels, see also Col. 5, lines 20-23 and Figure 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Venkatachalam (US 9028296), see Figure 9.
Plaskett (US 8353278), see Figure 2. 
Bando (US 8079895), see Abstract.
Pride (US 7001249), see Figures 1 and 4B.
Kalb (US 6712061), see Figures 1 and 6. 
Park (US 5433652), see Abstract.
Park (US 5074079), see Figure 4 and angles provided therein. 
Park (US 4989373), see Figure 9 for rails. 
Aellig (US 3805455), see Figure 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723